NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DENNIS GRESH,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-4278
                                   )
U.S. BANK NATIONAL ASSOCIATION, AS )
TRUSTEE FOR MASTR ALTERNATIVE      )
LOAN TRUST 2004-13 MORTGAGE        )
PASS-THROUGH CERTIFICATES,         )
SERIES 2004-13; BOBBY TIMBROOK;    )
GW NAPLES, LLC; SAN RAFAEL         )
HOMEOWNERS' ASSOCIATION, INC.;     )
COLLIER COUNTY, FLORIDA; and THE )
VINEYARDS COMMUNITY                )
ASSOCIATION, INC.,                 )
                                   )
           Appellees.              )
___________________________________)

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Lauren L. Brodie, Judge.

Dennis Gresh, pro se.

David S. Ehrlich and Nicole R. Topper of
Blank Rome LLP, Fort Lauderdale, for
Appellee U.S. Bank.

No appearance for remaining Appellees.


PER CURIAM.
           Affirmed.




SILBERMAN, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-